April 11, 2008


Ms. Rebecca M. Alcantar
Wilson, Elser, Moskowitz, Edelman & Dicker LLP
1201 Elm Street, Suite 5000
Dallas, TX 75270
Mr. Darrell L. Keith
Keith Law Firm, P.C.
1705 West Seventh Street
Fort Worth, TX 76102

RE:   Case Number:  07-0422
      Court of Appeals Number:  02-07-00047-CV
      Trial Court Number:  048-214561-05

Style:      METWEST INC. D/B/A QUEST DIAGNOSTICS INCORPORATED
      v.
      MIGUEL RODRIGUEZ, JR., MIGUEL RODRIGUEZ AND LUCY RODRIGUEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie       |
|   |Robinson            |
|   |Mr. William Dixon   |
|   |Wiles               |
|   |Mr. Joel J. Steed   |
|   |Mr. Thomas A. Wilder|